Title: To Benjamin Franklin from William Hodgson, 29 June 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 29 June 1781
I did myself the pleasure to write you on the 8 May since when I am without any from you— I have had a Letter from Digges wherein he says that he intends to go to Passy to justify himself— but every day allmost produces fresh matter against him— I have a Letter from the Agent at Plymo Mr sawrey who complains that by Digges Order he furnished one Lambert a prisoner with near £10 & drew a Bill on Digges for his Reimbursement, which was protested. I now write purely to inform you that the last £100 you sent is entirely disbursed & our Subscription is wholly exhausted— of your Money I sent £40 to Mr Wren & £60 to Mr sawrey, if you have any Cash to spare you will be so good as send it or otherwise the weekly allowance must stop entirely it has been only 6 d. per week of late, there are upwards of 500 prisoners. I am with great respect D sr your most obedt Servt
William Hodgson

N.B. The money to Lambert was money deposited by Lamberts friends with Digges—

 
Addressed: To / Dr. Franklin / A / Passy
